TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-06-00597-CR



                                 Karl Wayne Thomas, Appellant

                                                  v.

                                   The State of Texas, Appellee



     FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
           NO. 31906, HONORABLE DANIEL H. MILLS, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Karl Wayne Thomas seeks to appeal from a judgment of conviction for aggravated

assault. Sentence was imposed on June 27, 2006. There was a timely motion for new trial. The

deadline for perfecting appeal was therefore September 25, 2006. Tex. R. App. P. 26.2(a)(2). Notice

of appeal was filed on September 27. No extension of time for filing notice of appeal was requested.

Tex. R. App. P. 26.3. There is no indication that notice of appeal was properly mailed to the district

clerk within the time prescribed by rule 26.2(a). Tex. R. App. P. 9.2(b). Under the circumstances,

we lack jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for

want of jurisdiction.
See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918 S.W.2d 519, 522-23

(Tex. Crim. App. 1996).

              The appeal is dismissed.




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Justices B. A. Smith, Pemberton and Waldrop

Dismissed for Want of Jurisdiction

Filed: October 26, 2006

Do Not Publish




                                               2